     Case 2:20-cv-00980-WBV-DPC Document 62 Filed 06/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                         CIVIL ACTION

VERSUS                                                     NO: 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL                       SECTION: D (2)

                           ORDER TO SHOW CAUSE

      This case was filed on March 22, 2020. The record does not reflect that

service was made upon defendant, St. Tammany Parish Government.

      Federal Rule of Civil Procedure 4(m) provides:

      If a defendant is not served within 90 days after the complaint is filed, the
      court – on motion or on its own after notice to the plaintiff – must dismiss the
      action without prejudice against the defendant or order that service be made
      within a specified time. But if the plaintiff shows good cause for the failure,
      the court must extend the time for service for an appropriate period. This
      subdivision does not apply to service in a foreign country.

      Accordingly, IT IS ORDERED that, absent an appearance by defendant,

St. Tammany Parish Government, that plaintiffs show cause on or before July 17,

2020, by written motion or memorandum, as is appropriate, to report the status

thereof or show cause why defendant, St. Tammany Parish Government should not

be dismissed for failure to prosecute. Failure to comply with this order may result in

dismissal without further notice.

      New Orleans, Louisiana this _______
                                    22nd day of June 2020.


                                             ____________________________________
                                                      WENDY B. VITTER
                                             UNITED STATES DISTRICT JUDGE
